Citation Nr: 1449553	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-30 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability (to include depressive disorder not otherwise specified (NOS), major depressive disorder, panic disorder, anxiety NOS, and posttraumatic stress disorder (PTSD)), to include as secondary to service-connected prostate cancer status post X-ray treatment with erectile dysfunction.

3.  Whether the reduction in the disability rating for prostate cancer status post X-ray treatment with erectile dysfunction from 100 percent was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1972, which includes service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from September 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the September 2007 decision, the RO reduced the disability rating for prostate cancer status post X-ray treatment with erectile dysfunction from 100 percent to 20 percent, effective from December 1, 2007.  In the April 2008 decision, the RO denied entitlement to service connection for depression.

In a June 2010 decision, a Decision Review Officer (DRO) restored the 100 percent rating for prostate cancer status post X-ray treatment with erectile dysfunction, effective from December 1, 2007.  The DRO also reduced the disability rating to 40 percent, effective from November 1, 2009.

In a January 2014 decision, the DRO granted an increased 100 percent rating for prostate cancer status post X-ray treatment with erectile dysfunction, effective from May 12, 2011.  A reduced 40 percent rating was assigned, effective from February 1, 2012.

The Veteran testified before the undersigned at a July 2014 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the file.

The Board notes that the agency of original jurisdiction (AOJ) has characterized the service connection issue on appeal as being entitlement to service connection for a psychiatric disability and that this issue was adjudicated by the AOJ on a de novo basis.  However, a claim of service connection for depression was denied in a June 2006 rating decision which is final.

Where the claim in question has been finally adjudicated at the AOJ level and not appealed, the statutes make clear that the Board must initially determine whether new and material evidence has been submitted with regard to the claim of service connection for a psychiatric disability.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, despite the prior characterization of the service connection issue throughout the appeal, the Board has re-characterized the issues as stated above.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a psychiatric disability was originally denied in a June 2006 rating decision on the basis that the disability was neither incurred in nor aggravated by service; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

2.  Evidence received since the June 2006 RO decision includes information that was not previously considered, and which relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability.

3.  The AOJ did not follow the procedures set forth in 38 C.F.R. § 3.105(e) prior to the June 2010 and January 2014 reductions of the disability rating for prostate cancer status post X-ray treatment with erectile dysfunction from 100 percent to 40 percent.


CONCLUSIONS OF LAW

1.  The RO's June 2006 decision that denied the claim of service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2.  The evidence received since the June 2006 RO decision is new and material and, therefore, sufficient to reopen the claim of service connection for a psychiatric disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).

3.  The reduction in the disability rating for prostate cancer status post X-ray treatment with erectile dysfunction from 100 percent was not proper.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code (DC) 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the Board's favorable decision in reopening the claim of service connection for a psychiatric disability and as the Board is restoring the 100 percent rating for prostate cancer status post X-ray treatment with erectile dysfunction for the entire appeal period, the claims are substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

I. Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In the present case, the RO initially denied the Veteran's claim of service connection for a psychiatric disability in a June 2006 rating decision on the basis that the disability was neither incurred in nor aggravated by service.  Specifically, the June 2006 decision explained that the Veteran had reported a nervous problem at the time he entered service and that although he was evaluated for tension and depression in service, he was fine after given a chance to ventilate and returned to duty with no follow-up planned.  There was no further evidence of any complaints of or treatment for a nervous condition in the Veteran's service treatment records, his separation examination did not indicate any psychiatric abnormalities, and no aggravation of a nervous condition by service was shown.  Also, the examiner who conducted a May 2006 VA examination indicated that the Veteran's psychiatric problems began early in his life with multiple family tragedies and abuse and that his anxiety was exacerbated by drug use and led to interpersonal isolation.  Overall, there was no evidence that his depression occurred in or was aggravated by service.

The Veteran was notified of the RO's June 2006 decision, he did not appeal that decision, and new and material evidence was not received within one year of its issuance.  Thus, the June 2006 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the June 2006 denial includes a March 2008 VA examination report and a February 2010 VA mental health outpatient evaluation note.  This additional evidence includes reports by the Veteran of being short-tempered, impatient, and depressed ever since his separation from service.  In light of the evidence of treatment for psychiatric symptoms in the Veteran's service treatment records, the additional evidence of a continuity of psychiatric symptomatology in the years since service pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's current psychiatric disability may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for a psychiatric disability is reopened.

II. Rating Reduction

The Veteran's prostate cancer status post X-ray treatment with erectile dysfunction is rated under 38 C.F.R. § 4.115b, DC 7528 as a malignant neoplasm of the genitourinary system.  Under DC 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination, shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Where VA has reduced a veteran's rating without observing applicable laws and regulations, such a rating is void ab initio and it will be set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The rating reduction for the Veteran's prostate cancer status post X-ray treatment with erectile dysfunction was proposed in a June 2007 rating decision.  The reduction was initially implemented in the September 2007 rating decision, in which the rating was reduced from 100 percent to 20 percent, effective from December 1, 2007.

Following the receipt of additional VA treatment records and the completion of a VA examination in November 2008, the DRO restored the 100 percent rating for prostate cancer status post X-ray treatment with erectile dysfunction by way of a June 2010 decision.  The restoration was effective from December 1, 2007.  The 100 percent rating was restored on the basis that the Veteran had continued to receive antineoplastic therapy. 

However, the June 2010 decision also simultaneously reduced the disability rating for prostate cancer from 100 percent to 40 percent, effective from November 1, 2009.  The DRO explained that the Veteran's cancer was in remission and that the reduction was effective 6 months following the date on which he received his last Zolodex injection, which was April 28, 2008.  The 40 percent rating was assigned based on urinary frequency which was a residual of the prostate cancer.

In the January 2014 decision, the DRO granted an increased 100 percent rating for prostate cancer status post X-ray treatment with erectile dysfunction, effective from May 12, 2011.  This decision was based on the receipt of additional treatment records which indicated that a biopsy was performed on May 12, 2011 and that the biopsy revealed recurrence of the Veteran's prostate cancer.  Again, however, the January 2014 decision simultaneously reduced the disability rating for prostate cancer from 100 percent to 40 percent, effective from February 1, 2012, which was 6 months following the last cryoablation of the prostate.  The 40 percent rating was again assigned based on the Veteran's residual urinary frequency.

Although the June 2010 decision resolved the Veteran's initial disagreement with the September 2007 rating decision in that it restored the 100 percent rating for prostate cancer all the way back to December 1, 2007, the Veteran has continued to express disagreement with the rating assigned for his prostate cancer and the issue remains on appeal before the Board.  Given that the DRO immediately reduced the disability rating for prostate cancer in both June 2010 and January 2014 without first following the provisions of 38 C.F.R. § 3.105(e), the Board finds that the reduction in the disability rating for prostate cancer from 100 percent to 40 percent on those occasions was not proper.  The failure to properly follow the applicable regulations renders the reductions void ab initio.  Thus, the 100 percent disability rating is restored for the entire period from December 1, 2007 through the present and the appeal is granted.


ORDER

As new and material evidence has been received, the claim of service connection for a psychiatric disability is reopened, and the appeal is granted to this extent only.

The reduction in the disability rating for prostate cancer status post X-ray treatment with erectile dysfunction from 100 percent was improper and the 100 percent rating is restored, effective for the entire period since December 1, 2007; the appeal is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran claims that he has a current psychiatric disability which is related to psychiatric problems that he experienced in service.  Service treatment records include March and April 1970 reports of treatment for anxiety/tension, a nervous condition, and depression.  The Veteran claims that psychiatric symptoms have continued in the years since his separation from service.  In the alternative, he contends that his current psychiatric disability is related to his service-connected prostate cancer status post X-ray treatment with erectile dysfunction.

A VA psychiatric examination was conducted in March 2008 and the Veteran was diagnosed as having depressive disorder NOS.  The examiner who conducted the examination opined that it was not likely ("less likely as not") that the psychiatric disability was due to the Veteran's prostate cancer and erectile dysfunction and/or aggravated beyond the natural progression by service.  The examiner reasoned that the Veteran had reported that his depression was primarily the result of his change in lifestyle since he quit drinking alcohol and using drugs.  Although he did worry about whether or not the prostate cancer would return, it was not a significant contributor to his depression.  He had not reported symptoms of depression related to having prostate cancer during a May 2006 VA examination, despite the fact that he had been diagnosed as having prostate cancer in 2005.  Rather, he reported during that examination that his depression had its origins in his early life.  He had experienced multiple family tragedies and abuse, along with conduct problems in service.  These were considered contributors to his later use of alcohol and drugs.

The March 2008 opinion is insufficient because it specified that the Veteran's psychiatric disability was not likely aggravated beyond its natural progression by service and this opinion was partially based on the Veteran's reports of depression and psychiatric stressors prior to service.  However, a veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at examination for entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

The Board acknowledges that the Veteran reported a history of "nervous trouble of any sort" on a February 1969 report of medical history form completed for purposes of entrance into service and that he has reported various psychiatric stressors prior to service.  Although he is competent to do so, a veteran's report of history without an independent basis in the record is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998).  There is no other evidence of a pre-existing psychiatric disability and the Veteran's February 1969 entrance examination was normal.  Thus, he is presumed sound at service entrance and such presumption has not been rebutted.  38 U.S.C.A. § 1111.

In addition, the March 2008 opinion does not reflect consideration of the Veteran's reports of a continuity of psychiatric symptomatology in the years since service.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Furthermore, the March 2008 opinion only addressed the claimed relationship between the Veteran's psychiatric disability and his service-connected prostate cancer with erectile dysfunction in terms of whether the psychiatric disability was caused by the service-connected disability.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2013).

Therefore, a remand is necessary to afford the Veteran a new VA psychiatric examination to assess the nature and etiology of his claimed disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A Social Security Administration (SSA) inquiry report dated in March 2005 indicates that the Veteran had reportedly applied for SSA disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's disability determination have not yet been associated with the file and may be relevant.

Also, the Veteran reported in his initial September 2005 claim of service connection for a psychiatric disability (VA Form 21-4138) and during the May 2006 VA psychiatric examination that he had received VA psychiatric treatment less than a year following his separation from service and that such treatment continued until the late 1970s or 1980s.  This treatment occurred at the VA Medical Center in Houston, Texas (VAMC Houston) and potentially at the VA Medical Center in New Orleans, Louisiana (VAMC New Orleans).   He also reported during the July 2014 hearing that he continued to receive psychiatric treatment at VAMC Houston.  The VA treatment records that are currently included among the Veteran's paperless records are contained in the Houston Vista electronic records system and are dated from July 2004 to November 2013 and in February 2014.  There are no treatment records from VAMC New Orleans in the file.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all records of the Veteran's treatment for a psychiatric disability, prostate cancer, and erectile dysfunction from VAMC Houston dated from March 1972 through July 2004 and from November 2013 through the present, from the Southeast Louisiana Veterans Health Care System dated from March 1972 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine whether the Veteran experiences PTSD.

All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability identified (i.e., any psychiatric disability diagnosed since September 2007 including, but not limited to, depressive disorder NOS, major depressive disorder, panic disorder, anxiety NOS, and any PTSD), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's psychiatric problems in service, is related to his reported stressors during service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was caused (in whole or in part) by the Veteran's service-connected prostate cancer and/or erectile dysfunction?

(c)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was aggravated (made chronically worse) by the Veteran's service-connected prostate cancer and/or erectile dysfunction?

If a current psychiatric disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(d)  If the Veteran has met the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since September 2007 (including, but not limited to, depressive disorder NOS, major depressive disorder, panic disorder, anxiety NOS, and any PTSD), all instances of treatment for psychiatric problems in the Veteran's service treatment records (including the March and April 1970 reports of treatment for anxiety/tension, a nervous condition, and depression), all of his reported stressors in service and outside of service, and his reports of a continuity of psychiatric symptomatology in the years since service. 

For purposes of the above opinions, the examiner is advised that although the Veteran has reported some potential psychiatric problems and stressors prior to service, he was presumed sound at service entrance.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report stressors and psychiatric symptoms in service, his symptoms, and history, and such statements by the Veteran (including his reports of a continuity of psychiatric symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


